



EXHIBIT 10.4
ATHERSYS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT




This Nonqualified Stock Option Agreement (“Agreement”) is made as of __________
__, 20__ (the “Date of Grant”) by and between Athersys, Inc., a Delaware
corporation (the “Company”) and __________ (“Optionee”) with respect to the
grant of a nonqualified stock option by the Company to Optionee pursuant to the
Athersys, Inc. 2019 Equity and Incentive Compensation Plan (the "Plan").


1.
Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, the Company hereby grants to Optionee
an Option Right (the “Option”) to purchase __________Thousand (___,000) Common
Shares (the “Option Shares”). The Option may be exercised from time to time in
accordance with the terms of this Agreement.

2.
Type of Option. The Option is intended to be a nonqualified stock option and
shall not be treated as an Incentive Stock Option.

3.
Option Price. The Option Shares may be purchased pursuant to this Option at a
price of __________ Dollars and __________ Cents ($__________) per Common Share,
subject to adjustment as hereinafter provided (the “Option Price”).

4.
Term of Option/Agreement. The term of the Option shall commence on the Date of
Grant and, unless earlier terminated in accordance with Section 7 hereof, shall
terminate and expire automatically and without further notice ten (10) years
from the Date of Grant.

5.
Right to Exercise. Subject to Section 7 and Section 10, the Option will vest and
become exercisable as provided in the attached Exhibit A, for so long as
Optionee continues to perform services for the Company or any Subsidiary. The
Option may be exercised in whole or in part. In no event shall Optionee be
entitled to acquire a fraction of one Option Share pursuant to this Option.
Optionee shall be entitled to the privileges of ownership, including dividends,
only with respect to Option Shares purchased and delivered to Optionee upon the
exercise of all or part of this Option.

6.
Notice of Exercise; Payment. To the extent then exercisable, the Option may be
exercised in whole or in part by written notice to the Company stating the
number of Option Shares for which the Option is being exercised and the intended
manner of payment. The date of such notice shall be the exercise date. The
Option Price shall be payable (a) in cash or by check acceptable to the Company
or by wire transfer of immediately available funds, (b) by actual or
constructive transfer to the Company of nonforfeitable, unrestricted Common
Shares that have been owned by the Optionee for more than six (6) months prior
to the date of exercise, (c) for exercises of Options that occur more than one
(1) year following the Date of Grant, by transfer to the Company of shares or
vested Options (including Options under this Agreement) for the purchase of
Common Shares having a fair market value (net of the exercise price) at the time
of exercise equal to the portion of the Option Price for which such transfer is
made, or (d) by a combination of such methods of payment. The requirement of
payment in cash shall be deemed satisfied if the Optionee shall have made
arrangements satisfactory to the Company with a bank or a broker who is a member
of the National Association of Securities Dealers, Inc. to sell on the exercise
date a sufficient number of the shares being purchased so that the net proceeds
of the sale transaction will



1

--------------------------------------------------------------------------------





at least equal the Option Price plus payment of any applicable withholding taxes
and pursuant to which the bank or broker undertakes to deliver the full Option
Price plus payment of any applicable withholding taxes to the Company on a date
satisfactory to the Company, but not later than the date on which the sale
transaction will settle in the ordinary course of business. As soon as
practicable upon the Company’s receipt of Optionee’s notice of exercise and
payment, the Company shall direct the due issuance of the Option Shares so
purchased.
As a further condition precedent to the exercise of this Option in whole or in
part, Optionee shall comply with all regulations and the requirements of any
regulatory authority having control of, or supervision over, the issuance of the
Common Shares and in connection therewith shall execute any documents which the
Board shall in its sole discretion deem necessary or advisable.
7.
Termination. This Option shall terminate on the earlier of the following dates:

(a)
Eighteen (18) months after the Optionee ceases to perform services for the
Company or a Subsidiary; and

(b)
Ten (10) years from the Date of Grant.

8.
Option Nontransferable. This Option is not transferable by the Optionee
otherwise than by will or the laws of descent and distribution. In no event will
any such award granted under this Agreement be transferred for value. This
Option may be exercised, during the lifetime of the Optionee, only by Optionee,
or in the event of Optionee’s legal incapacity, by Optionee’s guardian or legal
representative acting on behalf of Optionee in a fiduciary capacity under state
law or court supervision.

9.
Compliance with Law. This Option shall not be exercisable if such exercise would
involve a violation of any applicable federal, state or other securities law.

10.
Adjustments. This Option and the Option Shares subject thereto, and the other
terms and conditions of the grant evidenced by this Agreement, are subject to
mandatory adjustment, including as provided in Section 12 of the Plan.

11.
Taxes and Withholding. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with any
payment made or benefit realized by the Optionee or another person under this
Agreement, the Optionee agrees that the Company will withhold any taxes required
to be withheld by the Company under federal, state, local or foreign law from
the Option Shares in an amount sufficient to satisfy the minimum statutory
withholding amount permissible (unless the Committee takes action subsequent to
the Date of Grant requiring such withholding amount to be paid by the Optionee
in cash). The Option Shares so retained shall be credited against any such
withholding requirement at the market value of such Common Shares on the date of
such withholding. In no event will the market value of the Common Shares to be
withheld pursuant to this Section 11 to satisfy applicable withholding taxes
exceed the maximum amount of taxes or other amounts that could be required to be
withheld.

12.
Information. Information about the Optionee and the Optionee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Optionee understands that such
processing of this information may need to be carried out by the Company and its
Subsidiaries and by third party administrators whether such persons are located
within the Optionee’s country or elsewhere, including the United States of



2

--------------------------------------------------------------------------------





America. The Optionee consents to the processing of information relating to the
Optionee and the Optionee’s participation in the Plan in any one or more of the
ways referred to above.
13.
Relation to Plan. This Agreement is subject to the terms and conditions of the
Plan. In the event of any inconsistency between the provisions of this Agreement
and the Plan, the Plan shall govern. All terms used herein with initial capital
letters and not otherwise defined herein that are defined in the Plan shall have
the meanings assigned to them in the Plan. The Board (or a committee of the
Board) acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, have the right to determine any
questions which arise in connection with the grant of the Option hereunder.

14.
Amendments. Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall materially adversely affect the rights of the
Optionee under this Agreement without the Optionee’s consent.

15.
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.

16.
Successors and Assigns. Without limiting Section 8 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

17.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.

18.
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal substantive laws of the State of Delaware, without giving
effect to any principle of law that would result in the application of the law
of any other jurisdiction.

19.
Notices. Any notice to the Company provided for herein shall be in writing to
the Company, marked Attention: President, and any notice to Optionee shall be
addressed to said Optionee at Optionee’s address on file with the Company at the
time of such notice. Except as otherwise provided herein, any written notice
shall be deemed to be duly given if and when delivered personally or deposited
in the United States mail, first class registered mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).



[Remainder of page left blank intentionally]


3

--------------------------------------------------------------------------------









Executed in the name and on behalf of the Company, at 3201 Carnegie Avenue,
Cleveland, Ohio, 44115, as of the _____th day of __________, 20__.




ATHERSYS, INC.


___________________________________
Name:
Title:


The undersigned Optionee hereby accepts the Option evidenced by this
Nonqualified Stock Option Agreement on the terms and conditions set forth herein
and in the Plan.


Dated: __________ ___, 20__            ___________________________________
[Insert Name]




4

--------------------------------------------------------------------------------





EXHIBIT A


[Insert Name]


Vesting Date
Option Shares Vesting
Total Option Shares Vested
Price/Share
 
 
 
 
 
 
 
 
 
 
 
 
[last vesting date]
[underline]
[total shares]
 
 
[total shares]
 
 







5